Title: To George Washington from Major General Nathanael Greene, 17 November 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Widow Cones [N.Y] Nov. 17th 1779.
        
        Your Excellencys letter of this morning over took me on this side of Kings ferry—but as it was late and the weather cold I could not give it an answer until I got to this place.
        I shall follow your Excellencys directions punctually in laying out the ground for hutting the Army, providing the make of the ground will admit of it. But it will be necessary in order to have your Excellencys instructions strictly complyed with, to have it in-serted in General orders, before the Troops move from their present encampments that who ever deviates from the mode shall be obliged to pull their huts down, which are built upon a different construction from the plan they are laid out. It would have a good effect if your Excellency was to send such an order to every division of the Troops before they come upon the ground where they are to hut: or, indeed before they take up their line of march for Winter quarters.
        Shoud Your Excellency find it necessary to change the route of the Pennsylvania and Maryland Troops by Junes Tavern, it will not interfere with any regulations I have made provided the officers commanding those divisions are notified, of the routes being changed.
        I shall want only a small party of about 50 or 100 men to lay out the Encampment; and therefore shall call on General Sullivan for only this number.
        As soon as I have fixt upon a proper piece of ground for hutting the Troops I shall notify your Excell⟨y⟩ of the place and the circumstances. But i⟨t⟩ is very difficult to find a piece of ground with all the requisites for hutting the Army to advantage. I expect therefore it will take me sometime to search the Country thoroughly; and afte⟨r⟩ all I despair of geting a position perfectly to my liking, or that will be entirely satisfacto⟨ry⟩ to your Excellency. I am with great respect Your Excellencys Most Obedient humble Sert
        
          Nath. Greene
        
      